 
SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”), is dated as of _____ __, 2010,
by and between NuGen Holdings, Inc., a Delaware corporation (the “Company”), and
each of those persons and entities, severally and not jointly, whose names are
set forth on the signature page hereto (which persons and entities are
hereinafter collectively referred to as “Subscribers” and each individually as a
“Subscriber”).
 
 WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended (the “1933 Act”).
 
WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase for the principal amount of
the Convertible Promissory Note (the “Note”), in the form attached hereto as
Exhibit A, in the amount as set forth on the signature page hereof (the
“Subscription Price”) (which aggregate amount for all Subscribers shall be the
maximum of $300,000), which Note shall be convertible into the number of shares
of common stock of the Company (the “Shares”) as provided for therein.  The Note
and the Shares are collectively referred to herein as the “Securities”;
 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Subscriber hereby agree as
follows:
 
1.           Closing Date.  Each Subscriber shall purchase and the Company shall
sell to each Subscriber a Note in the principal amount set forth on the
signature page hereto.  Each date the Company receives a signature page to this
Agreement and the applicable Subscription Price is referred to herein as a
“Closing Date.”As there is no minimum amount of Notes to be offered and sold by
the Company, the Company shall have immediate access to the Subscription
Price.  The principal amount of the Notes to be purchased by the Subscribers on
all Closing Dates shall be not greater than Three Hundred Thousand Dollars
($300,000).


2.           Subscriber Representations and Warranties.  Subscriber hereby
represents and warrants to and agrees with the Company that:


(a)           Organization and Standing of the Subscriber.  If Subscriber is an
entity, Subscriber is duly incorporated, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as the
case may be.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Authorization and Power.  Subscriber has the requisite power and
authority to enter into and perform this Agreement and any other agreements
delivered together with this Agreement or in connection herewith (collectively,
“Transaction Documents”) and to purchase the Note being sold to it
hereunder.  The execution, delivery and performance of this Agreement and the
other Transaction Documents by Subscriber and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action, and no further consent or authorization of
Subscriber, its Board of Directors, stockholders or any other third person is
required.  This Agreement and the other Transaction Documents have been duly
authorized, executed and when delivered by Subscriber and constitute, or shall
constitute when executed and delivered, a valid and binding obligation of
Subscriber enforceable against Subscriber in accordance with the terms thereof.


(c)           No Conflicts.  The execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation by Subscriber
of the transactions contemplated hereby and thereby or relating hereto do not
and will not violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (i) the articles
or certificate of incorporation, charter or bylaws or other organizational
documents of the Subscriber, (ii) any decree, judgment, order, law, treaty,
rule, regulation or determination applicable to the Subscriber of any court,
governmental agency or body, or arbitrator having jurisdiction over the
Subscriber or over the properties or assets of the Subscriber, or (iii) the
terms of any bond, debenture, note or any other evidence of indebtedness, or any
agreement, stock option or other similar plan, indenture, lease, mortgage, deed
of trust or other instrument to which the Subscriber is a party, by which the
Subscriber is bound, or to which any of the properties of the Subscriber is
subject.  Subscriber is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement and the other Transaction Documents  nor to purchase the
Securities in accordance with the terms hereof.


(d)           Information on Company.   Subscriber has been furnished with or
has had access at the EDGAR Website of the Securities and Exchange Commission to
all filings made by the Company, including without limitation the financial
statements included therein (hereinafter referred to collectively as the
"Reports").  In addition, Subscriber may have received from the Company such
other information concerning its operations, financial condition and other
matters as Subscriber has requested and considered all factors Subscriber deems
material in deciding on the advisability of investing in the Note.


(e)           Information on Subscriber.   Subscriber is an "accredited
investor", as such term is defined in Regulation D promulgated by the Commission
under the 1933 Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of United
States publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  Subscriber has the authority and is duly
and legally qualified to purchase and own the Securities.  Subscriber is able to
bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.  The information set forth on the signature page hereto
and the Investor Questionnaire regarding Subscriber is accurate.

 
–2-

--------------------------------------------------------------------------------

 


(f)          Purchase of Note and Shares.  Subscriber is purchasing the Note as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.  No
other person has a direct or indirect beneficial interest in the Securities or
any portion thereof.  Further, the Subscriber does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to the
Securities for which the undersigned is subscribing or any part of the
Securities.


(g)           Compliance with Securities Act.   Subscriber understands and
agrees that the Securities have not been registered under the 1933 Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the 1933 Act (based in part on the
accuracy of the representations and warranties of the Subscriber contained
herein), and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. The Subscriber has the financial
ability to bear the economic risk of his investment, has adequate means for
providing for his current needs and personal contingencies and has no need for
liquidity with respect to his investment in the Company.
 
(h)           Communication of Offer.  The offer to sell the Securities was
directly communicated to Subscriber by the Company.  At no time was Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.


(i)            Restricted Securities.   Subscriber understands that the
Securities have not been registered under the 1933 Act and Subscriber will not
sell, offer to sell, assign, pledge, hypothecate or otherwise transfer any of
the Securities unless pursuant to an effective registration statement under the
1933 Act, or unless an exemption from registration is available.  Subscriber
understands that the following or substantially similar legend shall be imposed
on the certificates representing the Securities:

 
–3-

--------------------------------------------------------------------------------

 

"THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. "


(j)           No Governmental Review.  Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.


(k)           Correctness of Representations.  Subscriber represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless Subscriber otherwise notifies the Company prior to the
Closing Date shall be true and correct as of the Closing Date.


(l)            Survival.  The foregoing representations and warranties shall
survive the Closing Date.
 
3.           Company Representations and Warranties.  The Company represents and
warrants to and agrees with each Subscriber that:
 
(a)           Due Incorporation.  The Company is a corporation or other entity
duly incorporated or organized, validly existing and in good standing under the
laws of the State of Delaware and has the requisite corporate power to own its
properties and to carry on its business as presently conducted.
 
(b)           Authority; Enforceability.  This Agreement, the Note and the other
Transaction Documents have been duly authorized, executed and delivered by the
Company and are valid and binding agreements of the Company enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights generally and to general principles
of equity.  The Company has full corporate power and authority necessary to
enter into and deliver this Agreement and the other Transaction Documents and to
perform its obligations hereunder and thereunder.
 
(c)           Consents.  No consent, approval, authorization or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, or any of its affiliates, or the Company's shareholders is required for
the execution by the Company of the Transaction Documents and compliance and
performance by the Company of its obligations under the Transaction Documents,
including, without limitation, the issuance and sale of the Securities.  The
Transaction Documents and the Company’s performance of its obligations
thereunder have been approved by the Company’s Board of Directors.

 
–4-

--------------------------------------------------------------------------------

 
 
(d)          No Violation or Conflict.  Assuming the representations and
warranties of the Subscriber in Section 4 are true and correct, neither the
issuance and sale of the Securities nor the performance of the Company’s
obligations under this Agreement and all other agreements entered into by the
Company relating thereto by the Company will:
 
(i)           violate, conflict with, result in a breach of, or constitute a
default (or an event which with the giving of notice or the lapse of time or
both would be reasonably likely to constitute a default) under (A) the articles
or certificate of incorporation, charter or bylaws of the Company, (B) to the
Company's knowledge, any decree, judgment, order, law, treaty, rule, regulation
or determination applicable to the Company of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or over the properties
or assets of the Company, or (C) the terms of any bond, debenture, note or any
other evidence of indebtedness, or any agreement, stock option or other similar
plan, indenture, lease, mortgage, deed of trust or other instrument to which the
Company is a party, by which the Company is bound, or to which any of the
properties of the Company is subject; or
 
(ii)          result in the creation or imposition of any lien, charge or
encumbrance upon the Securities or any of the assets of the Company except
pursuant to applicable securities laws and regulations. 
 
(e)          The Securities.  The Securities upon issuance:
 
(i)           are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject only to restrictions upon transfer under
the 1933 Act and any applicable state or foreign securities laws;


(ii)          have been, or will be, duly and validly authorized and the Shares
will be duly and validly issued, fully paid and non-assessable;
 
(iii)         will not subject the holders thereof to personal liability by
reason of being such holders.
 
(f)           Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
or any of its Affiliates that would affect the execution by the Company or the
complete and timely performance by the Company of its obligations under the
Transaction Documents.  There is no pending or, to the best knowledge of the
Company, basis for or threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, or any of its Affiliates which litigation if adversely
determined would have a material adverse effect on the Company or its proposed
operations.

 
–5-

--------------------------------------------------------------------------------

 
 
(g)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the 1933 Act) in connection with the offer or sale
of the Securities.
 
 (h)          Reporting Company.  The Company is a publicly-held company subject
to reporting obligations pursuant to Section 13 of the Securities Exchange Act
of 1934, as amended (the "1934 Act").  Pursuant to the provisions of the 1934
Act, the Company has timely filed all reports and other materials required to be
filed thereunder with the Commission during the preceding twelve months.


(i)            Correctness of Representations.  The Company represents that the
foregoing representations and warranties are true and correct as of the date
hereof in all material respects, and, unless the Company otherwise notifies the
Subscribers prior to the Closing Date, shall be true and correct in all material
respects as of the Closing Date; provided, that, if such representation or
warranty is made as of a different date in which case such representation or
warranty shall be true as of such date.
 
4.           Exempt Offering.  The offer and issuance of the Securities to the
Subscribers is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act, Rule 506 of Regulation D and/or Regulation S promulgated thereunder.


5.           Broker.   The Company and Subscriber agree to indemnify the other
against and hold the other harmless from any and all liabilities to any persons
claiming brokerage commissions, finder’s fees, or due diligence fees on account
of services purported to have been rendered on behalf of the indemnifying party
in connection with this Agreement and the offering.
 
6.           Use of Proceeds.   The proceeds of this Offering will be employed
by the Company for general working capital.
 
7.           Indemnification. The Subscriber agrees to indemnify, hold harmless,
reimburse and defend the Company, the Company’s officers, directors, agents,
affiliates, members, managers, control persons, representatives, principal
shareholders and their respective successors and assigns, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon any such person which results,
arises out of or is based upon any misrepresentation by Subscriber or breach of
any representation or warranty by Subscriber in this Agreement or in any
Exhibits or Schedules attached hereto in any Transaction Document, or other
agreement delivered pursuant hereto or in connection herewith, now or after the
date hereof.

 
–6-

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
(a)           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: NuGen Holdings, Inc.,
44645 Guildford Drive, Suite 201, Ashburn, VA 21047, and (ii) if to the
Subscriber, to: the address and fax number indicated on the signature page
hereto.
 
 (b)          Entire Agreement; Assignment.  This Agreement and other documents
delivered in connection herewith represent the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
by a writing executed by both parties.  Neither the Company nor the Subscriber
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith.   No right or obligation of the Subscriber
shall be assigned without prior notice to and the written consent of the
Company.
 
(c)           Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered by electronic
transmission.

 
–7-

--------------------------------------------------------------------------------

 
 
(d)           Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to principles of conflicts of laws. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state and county of New York.  The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  The parties executing
this Agreement and other agreements referred to herein or delivered in
connection herewith on behalf of the Company agree to submit to the in personam
jurisdiction of such courts and hereby irrevocably waive trial by jury.  The
prevailing party shall be entitled to recover from the other party its
reasonable attorney's fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any
agreement.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any suit, action or proceeding in connection
with this Agreement or any other Transaction Document by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law.
 
 (e)          Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.
 
(f)           Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability: (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
 
[Remainder of Page Intentionally Omitted; Signature Pages to Follow]
 
 
–8-

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT


Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.


NUGEN HOLDINGS, INC.
 
By:
   
Name: Alan Pritzker
 
Title: Chief Financial Officer
and Secretary
   
Dated:  October ___, 2010



SUBSCRIBER
ADDRESS
 
PURCHASE PRICE 
   
$_____
     
By:
   
Title:
               
By:
   
Title:
     
  
       
By:
   
Title:
   


 
–9-

--------------------------------------------------------------------------------

 

INVESTOR QUESTIONNAIRE


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
               
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
               
Name of Entity
     
2.
Address for Notices:
                   
3.
Name of Primary Contact Person:
   
Title:
       
4.
Telephone Number:
       
5.
E-Mail Address:
       
6.
Facsimile Number:
 


 
–10-

--------------------------------------------------------------------------------

 


7.
U.S. Investors Only:
         
U.S. Taxpayer Identification or Social
Security Number:
 



B.           Accredited Investor Status


The Subscriber represents and warrants that the Subscriber is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:


FOR INDIVIDUALS:


o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.



o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.



FOR ENTITIES:


o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.



o
An insurance company as defined in Section 2(13) of the Securities Act.



o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.



o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). If an Investor has checked this box,
please contact David Lubin, Esq. at 516-887-8200 for additional information that
will be required.



o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.



o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.


 
–11-

--------------------------------------------------------------------------------

 


o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940. If an Investor has checked this box, please
contact David Lubin, Esq. for additional information that will be required.



o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Securities, with total assets in
excess of $5 million.



o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a person with
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of an investment in the Company and the
purchase of the Securities.



o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Securities is made by a plan fiduciary, as defined in Section 3(21) of
ERISA, which is either a bank, savings and loan association, insurance company,
or registered investment adviser, or if the employee benefit plan has total
assets in excess of $5 million or, if a self-directed plan, with investment
decisions made solely by persons that are accredited investors.



o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.



o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).

 
 
–12-

--------------------------------------------------------------------------------

 

IF THE FOLLOWING SECTION IS APPLICABLE, CHECK HERE __ INDICATING THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THE FOLLOWING SECTION ARE EXPRESSLY
MADE BY THE SUBSCRIBER


C.           Regulation S


The Subscriber understands that the Securities are being offered and sold in
reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Investor set forth herein in order to determine the applicability of such
exemptions and the suitability of the Investor to acquire the Securities.  In
this regard, the Subscriber represents, warrants and agrees that:


 
1.
The Subscriber is not a U.S. Person (as defined below) and is an affiliate (as
defined in Rule 501(b) under the Securities Act) of the Company and is not
acquiring the Securities for the account or benefit of a U.S. Person.



 A U.S. Person means any one of the following:
 
 
·
any natural person resident in the United States of America;

 
 
·
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 
 
·
any estate of which any executor or administrator is a U.S. person;

 
 
·
any trust of which any trustee is a U.S. person;

 
 
·
any agency or branch of a foreign entity located in the United States of
America;

 
 
·
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 
 
·
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 
 
·
any partnership or corporation if:

 
  (A) organized or incorporated under the laws of any foreign jurisdiction; and


(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.

 
–13-

--------------------------------------------------------------------------------

 


 
2.
At the time of the origination of contact concerning this Agreement and the date
of the execution and delivery of this Agreement, the Subscriber was outside of
the United States.



 
3.
The Subscriber will not, during the period commencing on the date of issuance of
the Note or Shares and ending on the six month anniversary of such date, (the
“Restricted Period”), offer, sell, pledge or otherwise transfer the Note or the
Shares in the United States, or to a U.S. Person for the account or for the
benefit of a U.S. Person, or otherwise in a manner that is not in compliance
with Regulation S.



 
4.
The Subscriber will, after expiration of the Restricted Period, offer, sell,
pledge or otherwise transfer the Note or Shares only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws.



 
5.
The Subscriber was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.



 
6.
Neither the Subscriber nor or any person acting on his behalf has engaged, nor
will engage, in any directed selling efforts to a U.S. Person with respect to
the Securities and the Investor and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.



 
7.
The transactions contemplated by this Agreement have not been pre-arranged with
a buyer located in the United States or with a U.S. Person, and are not part of
a plan or scheme to evade the registration requirements of the Securities Act.



 
8.
Neither the Subscriber nor any person acting on his behalf has undertaken or
carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities.  The Subscriber
agrees not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.



 
9.
In addition to the legends described in Section 3 of the Agreement, each
certificate representing the Securities shall be endorsed with the following
legends, in addition to any other legend required to be placed thereon by
applicable federal or state securities laws:


 
–14-

--------------------------------------------------------------------------------

 


“THE SECURITIESARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”



D.          Supplemental Data for Entities


1.           If the Subscriber is not a natural person, furnish the following
supplemental data (natural persons may skip this Section D of the Investor
Questionnaire):


Legal form of entity (trust, corporation, partnership, etc.):
_________________________


Jurisdiction of organization: ________________________________________________


2.           Was the Subscriber organized for the specific purpose of acquiring
the Securities?


o  Yes
o  No



If the answer to the above question is “Yes,” please contact David Lubin, Esq.
at 516-887-8200 for additional information that will be required.


3.           Are shareholders, partners or other holders of equity or beneficial
interest in the Investor able to decide individually whether to participate, or
the extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?


o  Yes
o  No



If the answer to the above question is “Yes,” please contact David Lubin for
additional information that will be required.


4(a).      Please indicate whether or not the Subscriber is, or is acting on
behalf of, (i) an employee benefit plan within the meaning of Section 3(3) of
ERISA, whether or not such plan is subject to ERISA, or (ii) an entity which is
deemed to hold the assets of any such employee benefit plan pursuant to 29
C.F.R. § 2510.3-101. For example, a plan which is maintained by a foreign
corporation, governmental entity or church, a Keogh plan covering no common-law
employees and an individual retirement account are employee benefit plans within
the meaning of Section 3(3) of ERISA but generally are not subject to ERISA
(collectively, “Non-ERISA Plans”). In general, a foreign or US entity which is
not an operating company and which is not publicly traded or registered as an
investment company under the Investment Company Act of 1940, as amended, and in
which 25% or more of the value of any class of equity interest is held by
employee pension or welfare plans (including an entity which is deemed to hold
the assets of any such plan), would be deemed to hold the assets of one or more
employee benefit plans pursuant to 29 C.F.R. § 2510.3-101. However, if only
Non-ERISA Plans were invested in such an entity, the entity generally would not
be subject to ERISA. For purposes of determining whether this 25% threshold has
been met or exceeded, the value of any equity interest held by a person (other
than such a plan or entity) who has discretionary authority or control with
respect to the assets of the entity, or any person who provides investment
advice for a fee (direct or indirect) with respect to such assets, or any
affiliate of such a person, is disregarded.
 
o  Yes
o  No

 
 
–15-

--------------------------------------------------------------------------------

 
 

4(b).       If the Subscriber is, or is acting on behalf of, such an employee
benefit plan, or is an entity deemed to hold the assets of any such plan or
plans, please indicate whether or not the Investor is subject to ERISA.


o  Yes
o  No



4(c.)       If the Subscriber answered “Yes” to question 4.(b) and the
Subscriber is investing the assets of an insurance company general account,
please indicate what percentage of the Investor’s assets the purchase of the
Securities is subject to ERISA. ___________%.


5.           Does the amount of the Subscriber’s subscription for the Securities
in the Company exceed 40% of the total assets (on a consolidated basis with its
subsidiaries) of the Subscriber?


o   Yes
o   No



If the question above was answered “Yes,” please contact David Lubin for
additional information that will be required.


6(a).       Is the Subscriber a private investment company which is not
registered under the Investment Company Act, in reliance on Section 3(c)(1) or
Section 3(c)(7) thereof?


o  Yes
o  No



6(b).       If the question above was answered “Yes,” was the Subscriber formed
prior to April 30, 1996?


o  Yes
o  No



If the questions set forth in (a) and (b) above were both answered “Yes,” please
contact David Lubin for additional information that will be required.


7(a).       Is the Subscriber a grantor trust, a partnership or an S-Corporation
for US federal income tax purposes?


o  Yes
o  No



7(b).       If the question above was answered “Yes,” please indicate whether or
not:


(i) more than 50 percent of the value of the ownership interest of any
beneficial owner in the Subscriber is (or may at any time during the term of the
Company be) attributable to the Subscriber’s (direct or indirect) interest in
the Company; or
 
o  Yes
o  No

 
 
–16-

--------------------------------------------------------------------------------

 
 

(ii) it is a principal purpose of the Subscriber’s participation in the Company
to permit the Partnership to satisfy the 100 partner limitation contained in US
Treasury Regulation Section 1.7704-1(h)(3).


o  Yes
o  No



If either question above was answered “Yes,” please contact David Lubin for
additional information that will be required.


8.           If the Subscriber’s tax year ends on a date other than December 31,
please indicate such date below:

     
(Date)



E.            Related Parties


1.       To the best of the Subscriber’s knowledge, does the Subscriber control,
or is the Subscriber controlled by or under common control with, any other
investor in the Company?


o  Yes
o No



If the answer above was answered “Yes”, please identify such related investor(s)
below.


Name(s) of related investor(s): _______________________________


2.                                                                      Will any
other person or persons have a beneficial interest in the Securities to be
acquired hereunder (other than as a shareholder, partner, or other beneficial
owner of equity interest in the Subscriber)?


o  Yes
o No



If either question above was answered “Yes”, please contact David Lubin for
additional information that will be required.

 
–17-

--------------------------------------------------------------------------------

 


The Subscriber understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Subscriber to
purchase the Securities. The Subscriber agrees to notify the Company immediately
if any representation or warranty contained in this Agreement, including this
Investor Questionnaire, becomes untrue at any time. The Subscriber agrees to
provide, if requested, any additional information that may reasonably be
required to substantiate the Subscriber’s status as an accredited investor or to
otherwise determine the eligibility of the Subscriber to purchase the
Securities. The Subscriber agrees to indemnify and hold harmless the Company and
each officer, director, shareholder, agent and representative of the Company and
their respective affiliates and successors and assigns from and against any
loss, damage or liability due to or arising out of a breach of any
representation, warranty or agreement of the Subscriber contained herein.



 
INDIVIDUAL:
         
(Signature)
         
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER:
         
(Name of Entity)
     
By:
     
(Signature)
     
(Print Name and Title)


 
–18-

--------------------------------------------------------------------------------

 

Annex 1


DEFINITION OF “INVESTMENTS”



The term “investments” means:


1)
Securities, other than securities of an issuer that controls, is controlled by,
or is under common control with, the Subscriber that owns such securities,
unless the issuer of such securities is:



 
(i)
An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or



 
(ii)
a Public Company (as defined below);



 
(iii)
A company with shareholders’ equity of not less than $50 million (determined in
accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the Subscriber acquires Securities;



2)
Real estate held for investment purposes;



3)
Commodity Shares (as defined below) held for investment purposes;



4)
Physical Commodities (as defined below) held for investment purposes;



5)
To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;



6)
In the case of a Subscriber that is a company that would be an investment
company but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the
Investment Company Act, or a commodity pool, any amounts payable to such
Subscriber pursuant to a firm agreement or similar binding commitment pursuant
to which a person has agreed to acquire an interest in, or make capital
contributions to, the Subscriber upon the demand of the Subscriber; and



7)
Cash and cash equivalents held for investment purposes.



Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Subscriber who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes. However, residential
real estate will not be deemed to be used for personal purposes if deductions
with respect to such real estate are not disallowed by section 280A of the
Internal Revenue Code of 1986, as amended.


A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the Subscriber who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.

 
 

--------------------------------------------------------------------------------

 


“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:


 
(i)
Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or



 
(ii)
Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.



“Public Company” means a company that:


 
(i)
files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or



 
(ii)
has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.



“Financial Contract” means any arrangement that:


 
(i)
takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;



 
(ii)
is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and



 
(iii)
is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.



“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.


“Related Person” means a person who is related to the Subscriber as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Subscriber, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.


For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.

 
-ll–

--------------------------------------------------------------------------------

 


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.

 
-lll–

--------------------------------------------------------------------------------

 

Annex 2


VALUATIONS OF INVESTMENTS
 
The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:


1)
In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and



2)
In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:



 
(i)
The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.



 
(ii)
A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.


 
4

--------------------------------------------------------------------------------

 

Exhibit A


THE SALE AND ISSUANCE OF THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THESE SECURITIES, INCLUDING
THE SHARES OF STOCK ISSUABLE UPON CONVERSION OF THIS NOTE, HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE DISTRIBUTION
THEREOF AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS (I) A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO
THESE SECURITIES AND SUCH DISPOSITION IS IN COMPLIANCE WITH APPLICABLE
SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION OR (II) THERE IS AN OPINION OF
COUNSEL OR OTHER EVIDENCE, IN EITHER CASE, SATISFACTORY TO THE COMPANY, THAT AN
EXEMPTION THEREFROM IS AVAILABLE AND THAT SUCH DISPOSITION IS IN COMPLIANCE WITH
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.


NUGEN HOLDINGS, INC.


CONVERTIBLE PROMISSORY NOTE


Principal Amount: $ __________
Issue Date: October __, 2010



 
FOR VALUE RECEIVED, NUGEN HOLDINGS, INC., a Delaware corporation (together with
its successors and assigns (the “Borrower”), hereby promises to pay to
______________________ (the “Holder”) the principal sum of _________ Thousand
Dollars ($_______.00), with interest accruing thereon, on the date which is one
(1) year from the date hereof (the “Maturity Date”), if not sooner paid or
converted as provided herein.
 
This Note (this “Note”) is one of a series of Convertible Promissory Notes
issued by the Borrower in the aggregate principal amount of up to Three Hundred
Thousand Dollars ($300,000) (the “Promissory Notes”) in a transaction exempt
from the registration requirements of the Securities Act of 1933, as amended.
Said offering is pursuant to the terms of a subscription agreement between the
Borrower and the holders of the Promissory Notes (the “Subscription Agreement”),
and shall be governed by the terms of such Subscription Agreement.  The
Promissory Notes rank equally and ratably without priority over one another.  No
conversion or payment shall be made hereunder unless such conversion or payment,
as the case may be, is made with respect to the other Promissory Notes in an
amount which bears the same ratio to the then unpaid principal amount of this
Note to the other Promissory Notes.


ARTICLE I
GENERAL PROVISIONS
 
1.1           Interest.   Interest payable on this Note shall accrue at the
annual rate of three percent (3%) per annum and shall be payable on the Maturity
Date (as defined below), accelerated or otherwise, when the principal and
accrued but unpaid interest shall be due and payable, or sooner as described
below.  The Borrower shall have the right to pay the accrued interest in cash or
in additional shares of common stock of the Borrower as provided below.

 
5

--------------------------------------------------------------------------------

 

1.2          Prepayment.  Provided that an Event of Default, nor an event which
with the passage of time or the giving of notice could become an Event of
Default has not occurred, the Borrower may, upon not less than three (3)
business days prior notice prepay all or a portion of the principal and accrued
interest thereon.  Any prepayment may be in whole or in part at any time and
from time to time without prepayment charge or penalty.


ARTICLE II
CONVERSION RIGHTS


At any time prior to the Maturity Date, the Borrower shall have the right to
convert the principal and any interest due under this Note into shares of common
stock of the Borrower (“Common Stock”) as set forth below.
 
2.1.              Conversion into Common Stock.


(a)          The outstanding principal hereunder plus all interest accrued
thereon may, at the Borrower’s option, be converted on or prior to the Maturity
Date, into fully paid and non-assessable shares of Common Stock at a conversion
ratio which is based upon eighteen cents ($.18) (the “Conversion Price”). Within
fifteen (15) days upon delivery to the Borrower of a notice stating the number
of shares of Common Stock for the portion of the Note converted in accordance
with the foregoing, the Borrower shall issue to the Holder a stock certificate
representing the Common Stock.


(b)         The number and kind of shares or other securities to be issued upon
conversion determined pursuant to Section 2.1(a), shall be subject to adjustment
from time to time upon the happening of certain events while this conversion
right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) any tender offer or exchange offer (whether
by the Borrower or another entity) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, (D) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any "person"
or "group" (as these terms are used for purposes of Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”)) is or shall become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% of the aggregate Common Stock of the Borrower, or (F) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
"Fundamental  Transaction"), this Note, as to the unpaid principal portion
thereof, shall thereafter be deemed to evidence the right to convert into such
number and kind of shares or other securities and property as would have been
issuable or distributable on account of such Fundamental Transaction, upon or
with respect to the securities subject to the conversion right immediately prior
to such Fundamental Transaction.  The foregoing provision shall similarly apply
to successive Fundamental Transactions of a similar nature by any such successor
or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such Fundamental Transaction.


B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.

 
6

--------------------------------------------------------------------------------

 


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


(c)          Upon the conversion of this Note pursuant to this Section, no
fractional shares or scrip representing fractional shares shall be issued.  With
respect to any fraction of a share called for upon the conversion of this Note
or any portion hereof, a cash amount equal to such fraction shall be paid to the
Holder.
 
 (d)        Borrower will reserve from its authorized and unissued Common Stock
not less than an amount of Common Stock equal to 100% of the amount of shares of
Common Stock issuable upon the full conversion of this Note.  Borrower
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable.  Borrower agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.


2.2          Partial Conversion.   If the Borrower elects to convert a portion
of this Note pursuant to the terms hereof, the number of shares of Common Stock
shall be proportionate to the amount converted, including accrued interest, at
such time. Upon partial conversion of this Note, a new Note containing the same
date and provisions of this Note shall, at the request of the Holder, be issued
by the Borrower to the Holder for the principal balance of this Note and
interest which shall not have been converted or paid.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1          Representations and Warranties.  The Borrower hereby represents and
warrants to the Holder that:
 
(a) The execution and delivery of this Note and the issuance of the Common Stock
in accordance with the terms hereof shall be exempt from the registration
requirements of the Securities Act, as amended; and
 
(b) The issuance of this Note is duly authorized. Upon conversion in accordance
with the terms of this Note, the shares of Common Stock, when issued, will be
validly issued, fully paid and non-assessable, free from all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description. The Company has reserved from
its duly authorized capital stock the appropriate number of shares of Common
Stock for issuance upon conversion of this Note as required by the terms of this
Note

 
7

--------------------------------------------------------------------------------

 


ARTICLE IV
EVENT OF DEFAULT


The occurrence of any of the following events of default ("Event of Default")
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable under all
the Notes immediately due and payable, upon demand, without presentment, or
grace period, all of which hereby are expressly waived, except as set forth
below:


4.1           Failure to Pay Principal.  The Borrower fails to pay any unpaid
principal under this Note on the Maturity Date, and such failure continues for
ten business days.


4.2           Liquidation.   Any dissolution, liquidation or winding up of
Borrower or any substantial portion of its business.


4.3           Cessation of Operations.   Any cessation of operations by Borrower
or Borrower admits it is otherwise generally unable to pay its debts as such
debts become due.
 
4.4           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.


4.5           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.
 
4.6           Representations and Warranties. Any representation, warranty,
certificate, or other statement (financial or otherwise) made or furnished by or
on behalf of the Borrower to the Holder included in this Note or in connection
therewith, or as an inducement to the Holder to enter into this Note, shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished or becomes false thereafter.


ARTICLE V
MISCELLANEOUS


5.1           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: NuGen Holdings, Inc.,
44645 Guildford Drive, Suite 201, Ashburn, VA 21047, and (ii) if to the Holder,
to: __________.
 
5.2       Amendment Provision.  The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
 
8

--------------------------------------------------------------------------------

 


5.3           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  


5.4           Modification of Note.  This Note may be modified only with the
written consent of the Holder and the Borrower.


5.5           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the courts located in the State of New York.  Both parties agree to submit to
the jurisdiction of such courts.  In the event that any provision of this Note
is invalid or unenforceable under any applicable statute or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note.


5.6           Headings.         The section headings herein are for convenience
only and shall not affect the construction hereof. This Note constitutes the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and shall supersede any prior agreements and
understandings between the parties hereto with respect to such subject
matter. The parties agree that this Note shall be deemed to have been jointly
and equally drafted by them, and that the provisions of this Note therefore
should not be construed against a party or parties on the grounds that such
party or parties drafted or was more responsible for the drafting of any such
provision(s). 


5.7           Non-Business Days.   Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.


5.8               Shareholder Status.  The Holder shall not have rights as a
stockholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a stockholder of the Borrower
with respect to the Common Stock to be received after delivery by the Borrower
of the notice provided for in Section 2.1(a).



IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.


NUGEN HOLDINGS, INC.
   
By:
   
Name:
 
Title:

 
 
9

--------------------------------------------------------------------------------

 

Schedule


Subscriber's Name
 
Principal Amount
         
Anthony J. Padon
  $ 50,000  
Stephen and Kathy Garcia Najarian
  $ 20,000  


 

--------------------------------------------------------------------------------

 